9 U.S. 288
5 Cranch 288
3 L.Ed. 103
LOGANv.PATRICK.
February Term, 1809

1
THIS was a case certified from the circuit court for the 7th circuit and district of Kentucky, in which the judges below differed in opinion upon the following questions:


2
Whether the complainant, (Logan,) who is a citizen of the state of Kentucky, and is so stated in the pleadings, can maintain this suit, in this court, against the defendant, who is a citizen and inhabitant of the state of Virginia, and is so stated in the pleadings, upon the following case: John Patrick obtained in this court a judgment in ejectment against David Logan, who filed a bill in equity against him to be relieved against the judgment, and to compel a conveyance of the land, and obtained an injunction to stay proceedings on the judgment; but the subpoena was not served in the district of Kentucky. Can this court entertain jurisdiction of the cause? If not, does the defendant's answering the bill, without insisting upon the objection that the process was not served upon him in the district of Kentucky, authorize the court to entertain the cause?


3
THE COURT, upon the first opening of the case, said there could be no doubt of the jurisdiction of the court below, and ordered it to be certified accordingly.